DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).  
STATUS OF CLAIMS
Claims 1–15 are pending in this application.
Claims 1–9, 11 and 13–15 are amended.  
 RESPONSE TO ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on August 12, 2022.
Applicant’s Reply (August 12, 2022) includes substantive amendments to the claims. This Office action has been updated with new grounds of rejection addressing those amendments. Further Applicant’s Arguments/Remarks with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection and the arguments are now rejected by newly cited art ‘Huster (2012/0026537)’ as explained in the body of rejection below.
OBJECTIONS                            
Claim Objections 
Claim(s) 11 is/are objected to for minor informalities. 
Claim 11 recites the “[…] in response to determining that the printer identifying characteristic and the user authentication are valid, printing the document by theh printer that received the document comprising the metadata comprising the printer identifying characteristic and the user authentication.” The examiner respectfully asks Applicant to change all instances of “theh printer” to “the printer”. Appropriate correction is required.
  ART REJECTIONS
Obviousness Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1–3, 5–7 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2011/0085196 (published 14 Apr. 2011) (Liu et al. (hereinafter referred to as “Liu”)) in view of 2017/0070642 (published 09 Mar. 2017) (Miyamoto et al. (hereinafter referred to as “Miyamoto”)) and further in view of US Patent Application Publication 2012/0026537 (published 2 Feb. 2012) (“Huster”).
Note that Liu (8,902,454) was provided by Applicant in the May 12, 2021 Information Disclosure Statement (IDS).
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication (“Liu”) in view of (“Miyamoto”) further in view of (“Huster”) and further in view of US Patent No. 6,560,417 (date of Patent 06, May 2003) (“Rodriguez”).
Claims 8 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication (“Liu”) in view of (“Miyamoto”) further in view of (“Huster”) and further in view of US Patent Application Publication 2012/0250065 (published 04 Oct. 2012) (Partridge (hereinafter referred to as “Partridge”)).
With respect to claim 1, Liu discloses a non-transitory machine readable medium storing instructions executable by a processor a computing device to (Para [0020]; wherein machine-readable medium includes any mechanism for storing or transmitting information in a form readable by a machine (e.g., a computer). For example, a machine-readable medium includes read only memory ("ROM"); random access memory ("RAM"); magnetic disk storage media; optical storage media; flash memory devices; electrical, optical, acoustical or other form of propagated signals (e.g., carrier waves, infrared signals, digital signals, etc.) …): 
capture an identifying characteristic of a first printer of a plurality of printers (Para [0060]; wherein a software application on the mobile device decodes a machine-readable code captured with the mobile device's camera (processing block 802), populates a user interface with the printer's capabilities (processing block 803), allows the user to choose how the document is printed (processing block 804), and sends the document to the printer using the routing information in the bar code (processing block 805). Alternatively, the software may be a web browser displaying web pages, as opposed to an application  …); 
receive a selection of at least one document of the plurality of documents suitable for printing on the printer (Para [0040]; wherein using the interface on the screen of the mobile device, processing logic specifies data to be printed (processing block 503) and causes the data to be sent to the printer using routing information encoded in the machine readable code (processing block 504) …); and 
cause the selected at least one document to be delivered to the printer (Para [0040 and 0041]; FIG – 5; wherein sending information indicating the data to print from the mobile device to an intermediary (e.g., a web service, a print server, etc.) which forwards a rendered version of the data to the printer for printing over a network connection between the intermediary and the printer. The information may be sent by uploading the data to a URL or other resource locator and having the printer access that location to obtain the data. Also, processing logic optionally sends information to specify the manner in which the data is to be printed (processing block 505)) …) including the first printer, wherein just the first printer having the identifying characteristic prints the selected at least one document (Para [0059]; wherein machine-readable code includes: pass key generated uniquely on the printer that guarantees the user scanned the machine-readable code; routing information specifying how to connect the phone to the printer (e.g., Bluetooth (with pairing info), MMS or SMS batching, http); and XML description of the printer's capabilities (e.g., duplex, page sizes, etc.) …).
However, Liu fails to explicitly disclose display a plurality of documents suitable for printing on the printer and cause the selected at least one document and the identifying characteristic to be delivered to all of the plurality of printer.
Miyamoto, working in the same field of endeavor, recognizes this problem and teaches display a plurality of documents suitable for printing on the printer (Para [0165 and 0179]; FIG. 8AB – a screen for selecting 810 (FIG. 8AB) images that can be printed is displayed, and a selection of the printing target image from out of the images that can be printed is received from the user …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Liu to display a plurality of documents suitable for printing on the printer as taught by Miyamoto since doing so would have predictably and advantageously allows a service provider can easily introduce a print service and charging management becomes easy. Also, the service user can use the print service easily and the convenience of the print service is improved (see at least Miyamoto, ¶ [0198]).  
However neither Liu nor Miyamoto appears to explicitly discloses cause the at least one document and the identifying characteristic to be delivered to all of the plurality of printer. 
Huster, working in the same field of endeavor, recognizes this problem and teaches cause the at least one document and the identifying characteristic to be delivered to all of the plurality of printer (Para [0045–0047]; FIG.  5 – wherein the input/output module 14 multi-casts print job properties data 53 for the print job to the LAN, as shown in FIG. 5. The print job properties data 53 includes the name of the print job, the number of pages of the print job, whether it is in colour or black and white, the number of copies to be printed and the name of the originating PC 10. The applet 36 of each MFP 30 is set to receive the print job properties data 53 and uses the print job properties data 53 to maintain a local registry of all the pending print jobs. The applet 36 is also able to query (not shown in FIG. 3) the PCs 10 for up-to-date print job properties data 53 for print jobs waiting in the spool 13. Third, the input/output module 14 sends a multi-cast registration message 50 (also known as an ID message) to the LAN, as shown in FIG. 5, for each print job. The applet 36 in each MFP 30 is set to receive the ID message 50. The ID message 50 can take various forms and depends on how the user has chosen to be identified. For the first print job on a PC 10, once the print job data 40 has been sent to the spool 13, a print screen will show automatically on the PC 10. The print screen gives the user four options for how they wish to be identified. This selects the data contained in the ID message 50 …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Liu in view of Miyamoto to cause the selected at least one document and the identifying characteristic to be delivered to all of the plurality of printer as taught by Huster since doing so would have predictably and advantageously allows the user to print the document by inputting an instruction to print the document from a remote location away from the workstation. In particular, the user does not have to specify a printer to be used for printing whilst at their workstation. Instead, a user can roam about an office and then select a printer to use, instruct it to print and collect the printed document before returning to their workstation (see at least Huster, ¶ [0001]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Liu discloses wherein the identifying characteristic comprises a code digitally displayed on a control panel of the first printer (Para [0022]; FIG. 2 – 2D barcode can be displayed on the control panel/touchscreen of the printer or be printed from the printer  …).
With respect to claim 3, which claim 1 is incorporated, Liu discloses wherein the identifying characteristic comprises a code physically displayed on a surface of the first printer (Para [0046]; wherein the processing begins with a mobile device reading a printer ID and (optionally) web service endpoint information from a machine-readable code (e.g., QR code) displayed by a printer, on the printer, or in a proximity of a printer (processing block 601). The machine-readable code may be static or dynamic …).
With respect to claim 5, which claim 1 is incorporated, Liu discloses wherein the plurality of documents suitable for printing on the first printer (Para [0040]; wherein using the interface on the screen of the mobile device, processing logic specifies data to be printed (processing block 503) and causes the data to be sent to the printer using routing information encoded in the machine readable code (processing block 504) …) comprise at least a subset of a second plurality of documents submitted as ready to print (Para [0049]; wherein Processing logic in the mobile device uploads or side-loads a document to the drop box (processing block 604), and processing logic in the printer detects a new document available to it (processing block 605) and prints the document (processing block 606). In one embodiment, the printer detects the new document via a pull or push. This may occur without the drop box ID being revealed to the printer …).
With respect to claim 6, which claim 5 is incorporated, Liu discloses wherein the plurality of documents are suitable for printing on the first printer in that the first printer comprises at least one capability necessary for printing each of the plurality of documents (Para [0060]; wherein a software application on the mobile device decodes a machine-readable code captured with the mobile device's camera (processing block 802), populates a user interface with the printer's capabilities (processing block 803), allows the user to choose how the document is printed (processing block 804), and sends the document to the printer using the routing information in the bar code (processing block 805). Alternatively, the software may be a web browser displaying web pages, as opposed to an application …).
With respect to claim 7, which claim 1 is incorporated, Liu discloses wherein the instructions to capture the identifying characteristic of the first printer comprise instructions to extract a network address for the first printer according to the identifying characteristic (Para [0059]; wherein a printer displays a machine-readable code that changes periodically (e.g., once per minute, once per user request for a code, etc.) (processing block 801). In one embodiment, machine-readable code includes: pass key generated uniquely on the printer that guarantees the user scanned the machine-readable code; routing information specifying how to connect the phone to the printer (e.g., Bluetooth (with pairing info), MMS or SMS batching, http); and XML description of the printer's capabilities (e.g., duplex, page sizes, etc.) …).
With respect to claim 10, which claim 1 is incorporated, Liu discloses wherein the identifying characteristic changes on a periodic basis (Para [0024]; wherein the 2D barcode encodes the following information: 1) a passkey which changes on a periodic basis (e.g., a 10 minute basis, a 1/2 hour basis, an hourly basis, or every time a new barcode is displayed in response to a user depressing a button); 2) a printer ID; 3) routing information to the printer (e.g., MMS, Bluetooth, HTTP, etc.); and 4) an optional descriptor (e.g., an XML descriptor) of a printer dialog box …).
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication (“Liu”) in view of (“Miyamoto”) further in view of (“Huster”) and further in view of US Patent No. 6,560,417 (date of Patent 06, May 2003) (“Rodriguez”).
With respect to claim 4, which claim 1 is incorporated, neither Liu nor Miyamoto appears to explicitly discloses wherein the identifying characteristic comprises an environmental characteristic in proximity to the first printer.
However, Rodriguez, working in the same field of endeavor, recognizes this problem and teaches identifying characteristic comprises an environmental characteristic in proximity to the first printer (Col. 10, lines 61–67 and Col. 6, lines 1–11; FIG. 3 – see at least step 310; wherein in step 310, the environmental conditions may be measured by the sensor 180 as described in FIG. 1. In various forms, the environmental conditions may be measured before the print job is generated, after the print job has finished printing, and/or any time in between. Although measuring the temperature and/or RH is described in this invention, it is to be understood that the invention is not limited to measuring the temperature and/or RH, but rather, the invention may be configured to sense any number of environmental factors and modify the EP process based on one or more environmental factor …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Liu in view of Miyamoto to identify characteristic comprises an environmental characteristic in proximity to the first printer as taught by Rodriguez since doing so would have predictably and advantageously sensing the environmental factor within the electrophotographic area of the printing device and modifying the electrophotographic process in response to the sensed environmental factor (see at least Rodriguez, Col. 1, lines 1–64).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Claims 8 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication (“Liu”) in view of (“Miyamoto”) further in view of (“Huster”) and further in view of US Patent Application Publication 2012/0250065 (published 04 Oct. 2012) (Partridge (hereinafter referred to as “Partridge”)).
With respect to claim 8, which claim 1 is incorporated, Liu discloses wherein the instructions to cause the selected at least one document to be delivered to the first printer (Para [0040 and 0041]; FIG – 5; wherein sending information indicating the data to print from the mobile device to an intermediary (e.g., a web service, a print server, etc.) which forwards a rendered version of the data to the printer for printing over a network connection between the intermediary and the printer. The information may be sent by uploading the data to a URL or other resource locator and having the printer access that location to obtain the data. Also, processing logic optionally sends information to specify the manner in which the data is to be printed (processing block 505)) …) according to the identifying characteristic (Para [0059]; wherein machine-readable code includes: pass key generated uniquely on the printer that guarantees the user scanned the machine-readable code; routing information specifying how to connect the phone to the printer (e.g., Bluetooth (with pairing info), MMS or SMS batching, http); and XML description of the printer's capabilities (e.g., duplex, page sizes, etc.) …) 
However, Liu fails to explicitly disclose instructions to authenticate a user associated with the plurality of documents.
Partridge, working in the same field of endeavor, recognizes this problem and teaches authenticate a user associated with the plurality of documents (Para [0012 and 0022]; wherein the user of portable device 110 captures optical code 115 using a camera on the portable device, and sends optical code 115, together with document 125 and optionally user credentials 135, to printing service 130 …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Liu to authenticate a user associated with the plurality of documents as taught by Partridge since doing so would have predictably and advantageously allows facilitates a secure and economic printing environment. As long as the user of portable device 110 provides proper credentials, the document transfer and printing can be performed and charged accordingly (see at least Partridge, ¶ [0024]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 9, which claim 1 is incorporated, Liu discloses wherein the instructions to cause the selected at least one document to be delivered to the first printer (Para [0040 and 0041]; FIG – 5; wherein sending information indicating the data to print from the mobile device to an intermediary (e.g., a web service, a print server, etc.) which forwards a rendered version of the data to the printer for printing over a network connection between the intermediary and the printer. The information may be sent by uploading the data to a URL or other resource locator and having the printer access that location to obtain the data. Also, processing logic optionally sends information to specify the manner in which the data is to be printed (processing block 505)) …)  according to the identifying characteristic  (Para [0059]; wherein machine-readable code includes: pass key generated uniquely on the printer that guarantees the user scanned the machine-readable code; routing information specifying how to connect the phone to the printer (e.g., Bluetooth (with pairing info), MMS or SMS batching, http); and XML description of the printer's capabilities (e.g., duplex, page sizes, etc.) …)
However, Liu fails to explicitly disclose validate that a user associated with the plurality of documents has permission to print to the printer.
Partridge, working in the same field of endeavor, recognizes this problem and teaches validating that a user associated with the plurality of documents has permission to print to the printer (Para [0038]; wherein the printing device then determines whether the user is authorized to perform the printing task (operation 320). If not, the printing service sends an error message to the identified printer for printing (operation 360). Otherwise, the printing service sends the document to the identified printer for printing (operation 340). Finally, the printing service notifies the user of the result of the printing job (operation 380). Additional details of the process of notifying the user of the printing result can be found, for example, in U.S. Pat. No. 7,057,752, entitled "Methods and Systems for Providing Status Information for Reprographic Operations," by inventor Leigh L. Klotz Jr., which is incorporated by reference herein …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Liu to validate that a user associated with the plurality of documents has permission to print to the printer as taught by Partridge since doing so would have predictably and advantageously allows facilitates a secure and economic printing environment. As long as the user of portable device 110 provides proper credentials, the document transfer and printing can be performed and charged accordingly (see at least Partridge, ¶ [0024]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Summary
Claims 1–10 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
  ALLOWABLE SUBJECT MATER
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a Printer Identifying Characteristics.
Claims 11–15 are allowed. Claim 11 and 15 are independent claims. Claims 12–14 depend on claim 11. 
Applicant’s Reply (August 12, 2022) includes claim amendments that have differentiated the claimed invention from the cited prior art. Accordingly, Claims 11 and 15 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches the feature of claims 11 and 15. 
The Reply has amended claims 11 and 15 to add several features as shown in the excerpt below: 
[11] “receiving, by the printer, at least one document via a network, wherein the document comprises metadata comprising the printer identifying characteristic and a user authentication; 
determining, by the printer whether the printer identifying characteristic and the user authentication are valid; and 
in response to determining that the printer identifying characteristic and the user authentication are valid, printing the document by the printer that received the document comprising the metadata comprising the printer identifying characteristic and the user authentication.” 
[15] “provide identifying characteristic of the printer, wherein the identifying characteristic comprises a displayed machine-readable code according to which a plurality of capabilities of the printer are identifiable; 
retrieve and display on the control panel a plurality of documents suitable for printing on the printer according to the plurality of capabilities of the printer, each document comprising the identifying characteristic of the printer and a user authentication of user; 
receive, via the control panel, user selection of at least one of the plurality of documents for printing on the printer; 
determine whether the user of each of the at least one of the plurality of documents that has been selected is authorized to print to the printer, based on the user authentication; and 
in response to determining that the user of each of the at least one of the plurality of documents that has been selected is authorized to print to the printer, print the at least one of the plurality of documents that has been selected.”
Specifically, the closest prior art, Partridge (2012/0250065) and Liu (2011/0085196), fails to either anticipate or render obvious the above underlined limitations. Accordingly, claims 11 and 15 are allowable over the prior art of record. It follows that claims 12–14 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Oguma (2016/0112583)
Describe an image forming apparatus for achieving pull print without using server computer. The user can input an instruction to cause the manager MFP to manage the print job for transmission of the print job to the client MFP by the manager MFP. The image forming system achieves the pull print without using the server computer.
Ferreira et al. (2015/0296099)
Describe a Method for processing mobile data in a mobile device e.g. cell phone, portable tablet and handheld/laptop computer. The method enables verifying input user information and biometrics information by the data processing device so as to ensure that the user is authorized to access to the processing device, while sending multiple print job requests without the need for authenticating the user. The method enables establishing dsecured association between the processing device and mobile device, so that the user can use the mobile device to submit a job, while monitoring and controlling access of the processing device by the user as needed
Sakura (2013/0208300)
Describe an image output apparatus, particularly a printer for outputting an image on a display component for printing a print data. The display component of the image output apparatus has an object to indicate printing from a portable terminal apparatus, thus an application cannot access system resources and data of other applications by providing enhanced security. The information code is generated to indicate address information, function information and status information of the image output apparatus, where the print application acquires the function information of the image output apparatus, and thus enables acquirement of a job reception address regardless of the network environment.
Ohiba (2010/0123934)
Describe an image processing system. The operability of image processing apparatus for effectively reusing jobs received from information processing apparatus, can be improved. Thus, the folder in which data corresponding to received job is stored, can be checked easily by user.

Table 1
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672